DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, line 4, the recitation “the scale” lacks positive antecedent basis in the claims. 
With respect to claim 4, the recitation “the map information” in lines 9-12, lacks positive antecedent basis in the claim.  In line 13, the recitation “the scale” lacks positive antecedent basis in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanizumi et al (U.S. Patent Publication Application no. US2015/0249821 A1).

With respect to claim 1, Tanizumi et al disclose a crane 10 including a traveling body 14, a boom 16 supported by the traveling body, and a camera 30 supported by the boom (para. [0047]; see also figure 1), in which an image is taken by the camera, comprising: a control apparatus 60; a display 51; and a sensor 4A,4B for acquiring coordinates of the camera, wherein the control apparatus acquires map information (see para [0050], [0057]-[0058]) in a work range of the crane, displays the map information on the display, and displays the image taken by the camera at a coordinate position of the camera on the map information (para [0050]). 


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

 Claim 2 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including  wherein the control apparatus displays the image on an area on the map information having the same size as an imaging area of the camera, when the scale of the map information is changed, the control apparatus changes a ratio of a distance on the image with respect to a predetermined distance in the imaging area at a change rate of the scale, and when the ratio of the distance on the image with respect to the predetermined distance in the imaging area is changed, the control apparatus changes a scale of the map information at a change rate of the ratio.

Claim 3 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including an information input section for inputting information to be displayed on the map information and the image, wherein when a plurality of the displays are provided, one of the displays displays the map information, the image, and the information input by the information input section, and the other display displays the map information, the image, and the information in the same manner as the one display.

Claim 4 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a plurality of displays; and an information input section for inputting information to be displayed on the displays, wherein the control apparatus acquires a work range of the working vehicle from the working vehicle, acquires coordinates of the camera from the sensor, displays the map information in the work range on all the displays, and displays the image taken by the camera on an area on the map information having the same size as an imaging area of the camera, the area being a coordinate position of the camera on the map information, wherein when the scale of the map information in one of the displays is changed, the control apparatus changes a scale of the map information displayed on the other display and a ratio of a distance on the image with respect to a predetermined distance in the imaging area on all the displays at a change rate of the scale, wherein when a ratio of a distance on the image with respect to a predetermined distance in the imaging area on one of the displays is changed, the control apparatus changes a scale of the map information displayed on all the displays and a ratio of a distance on the image with respect to a predetermined distance in the imaging area on the other display at a change rate of the scale, wherein the control apparatus displays information input into one of the displays by the information input section on the other display.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gustafsson, Norton et al, Albrecht, Sembo, Ji, Shirakata et al, Ogura et al and Shaw are each cited to teach the use a camera on a vehicle for safety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/